         Case 6:21-cv-00097-ADA Document 21 Filed 04/19/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


Lynk Labs, Inc.

                          Plaintiff,

v.                                                          Case No. 6:21-cv-00097-ADA

                                                            JURY TRIAL DEMANDED
Home Depot USA, Inc., The Home Depot Inc.,
and Home Depot Product Authority, LLC,

                          Defendants.



                           CASE READINESS STATUS REPORT

       Plaintiff Lynk Labs, Inc. (“Plaintiff” or “Lynk Labs”) and Defendants Home Depot USA,

Inc., The Home Depot, Inc., and Home Depot Product Authority, LLC (“Defendants” or “Home

Depot”), hereby provide the following status report in advance of the initial Case Management

Conference (CMC).

                                 FILING AND EXTENSIONS

       Plaintiff’s Original Complaint was filed on January 29, 2021 and the first Amended

Complaint was filed on March 17, 2021.

                             RESPONSE TO THE COMPLAINT
     Defendants responded to the Amended Complaint on April 12, 2021 by filing an Answer to

 First Amended Compliant for Patent Infringement, Additional Defense and Counterclaims.

                                       PENDING MOTIONS

       There are currently no Motions pending.


                    RELATED CASES IN THIS JUDICIAL DISTRICT

       There are currently no related cases.
           Case 6:21-cv-00097-ADA Document 21 Filed 04/19/21 Page 2 of 3



                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                     NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted nine (9) patents and a total of eighteen (18) claims. Plaintiff intends to

assert additional claims from the eighteen presently asserted patents in its preliminary infringement

contentions, which are forthcoming.

                          APPOINTMENT OF TECHNICAL ADVISER

       At this point, the parties do not request a technical adviser to be appointed to the case to

 assist the Court with claim construction or other technical issues.

                                 MEET AND CONFER STATUS

        Plaintiff and Defendants conducted a meet & confer conference on April 19, 2021. The

 parties have no pre- Markman issues to raise at the CMC.




  Dated: April 19, 2021                           Respectfully submitted,


                                                  /s/ Darlene F. Ghavimi
                                                  Darlene F. Ghavimi
                                                  Texas State Bar No. 24072114
                                                  K&L GATES LLP
                                                  2801 Via Fortuna, Suite #350
                                                  Austin, TX 78746
                                                  Tel.: 512.482.6919
                                                  Fax: 512.482.6859
                                                  Darlene.ghavimi@klgates.com

                                                  Devon C. Beane
                                                  K&L Gates LLP
                                                  70 W. Madison Street, Suite 3300
                                                  Chicago, IL 60602
                                                  (312) 807-4436
                                                  Fax: (312) 827-8000
                                                  Email: devon.beane@klgates.com
Case 6:21-cv-00097-ADA Document 21 Filed 04/19/21 Page 3 of 3



                              James A. Shimota
                              K&L Gates LLP
                              70 W. Madison Street, Suite 3300
                              Chicago, IL 60602
                              (312) 807-4299
                              Fax: (312) 827-8000
                              Email: jim.shimota@klgates.com

                              Nelson M. Hua
                              K&L Gates LLP
                              70 W. Madison Street, Suite 3300
                              Chicago, IL 60602
                              (312) 807-4312
                              Fax: (312) 827-8000
                              Email: nelson.hua@klgates.com

                              ATTORNEYS FOR PLAINTIFF


                              /s/ Aaron G. Fountain
                              Aaron G. Fountain
                              Texas Bar No. 24050619
                              DLA PIPER LLP (US)
                              303 Colorado, Suite 3000
                              Austin, TX 78701
                              Tel: 512.457.7125
                              Fax: 512.457.7001
                              aaron.fountain@dlapiper.com

                              Nicholas G. Papastavros (Pro Hac Vice pending)
                              DLA PIPER LLP (US)
                              33 Arch Street, 26th Floor
                              Boston, MA 02110-1447
                              Tel: 617.406.6000
                              Fax: 617.406.6100
                              nick.papastavros@dlapiper.com

                              ATTORNEYS FOR DEFENDANTS
